Citation Nr: 0929538	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1993 to June 
1993 and from August 1995 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection 
for low back pain.  The Veteran was informed of this decision 
and of his appellate rights in February 2002, and he did not 
appeal. 

2.  The additional evidence received since the January 2002 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying the Veteran's 
claim of service connection for low back pain is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence submitted since the final January 2002 
rating decision is new and material; thus, the claim of 
service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability.  As will be discussed in greater detail 
below, the Board finds that new and material evidence has 
been submitted, and that the claim should be reopened.  Any 
additional evidentiary development that is necessary before 
this claim can be adjudicated on the merits will be discussed 
in greater detail in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
a low back disability.  He essentially contends that he 
suffers from a current back disability that was incurred as a 
result of an in-service back strain.  He acknowledges having 
sustained a post-service occupational injury, but believes 
that a back disability incurred in service contributed to the 
post-service occupational back injury.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 2002 rating decision had denied the Veteran's 
claim because the evidence of record indicated that the 
Veteran had back pain, but it did not show an underlying 
disability for which compensation may be established.

Since that decision, the Veteran has submitted evidence of a 
current back disability.  Among this evidence is a March 2005 
private medical record noting that an MRI of the lumbar spine 
showed a very large herniated nucleolus pulposus on the right 
at L5, S1, following a injury at work.  It was noted that the 
Veteran's back and right leg pain had its onset following his 
moving a 50-pound case at work.  The Veteran contends that 
this work injury is related to the injury he incurred in 
service.

The Board finds that the Veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a low back disability.  This evidence 
is new in that it was not of record at the time of the prior 
final denial.  It is also material in that it establishes the 
existence of a current low back disability, the lack of which 
was the primary basis of the last final denial.  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen this claim.  To this extent only, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

As noted above, the Veteran essentially contends that his in-
service back injury played a causal role in the March 2005 
post-service employment injury.  In support of this 
contention, in his August 2006 notice of disagreement, the 
Veteran noted that a doctor who saw him in regard to his 
Worker's Compensation claim stated that his 2005 injury was 
due to a prior injury from when the Veteran was in service.  
In addition, in a February 2009 VA medical record, the 
Veteran stated that his employer had determined that his back 
injury was due to a pre-existing condition.

While VA has sought and obtained various medical records that 
have been identified by the Veteran as pertinent to his 
claim, there is no indication that a specific request has 
been issued for records from the Veteran's employment or from 
the appropriate agency that handled his Worker's Compensation 
claim.  The Board finds that a remand is necessary in order 
to request these records.  Therefore, while this case is in 
remand status, the AMC should take necessary steps to obtain 
necessary authorization from the Veteran, contact the 
appropriate agency, and obtain a copy of any determinations 
made with regard to the Veteran's claim for Worker's 
Compensation, to include all medical records upon which any 
determinations were made, as well as any pertinent employment 
records that may exist in addition to the Worker's 
Compensation records.

An April 2007 Social Security Administration (SSA) decision 
awards disability benefits beginning November 2005.  This 
decision finds that the Veteran became disabled under SSA's 
rules in March 2005.  The claims file reflects that the RO 
last sought information concerning the Veteran's receipt of 
SSA benefits in July 2005.  Considering the subsequent SSA 
disability award that appears to be directly related to the 
Veteran's low back disability, the Board finds that another 
request for any available SSA records should be made.

Furthermore, the Board notes that the Veteran has not been 
given proper VCAA notice with respect to the issue of 
entitlement to service connection for his low back 
disability.  On remand, proper notice should be sent to the 
Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notification 
required by 38 U.S.C.A. § 5103 and 5103A 
and 38 C.F.R. § 3.159 are fully complied 
with.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After obtaining any necessary 
information and authorization from the 
Veteran, contact the appropriate state 
agency and obtain a copy of any 
determinations made with regard to the 
Veteran's claim for Worker's Compensation, 
to include all medical records upon which 
the determinations were made.  The 
Veteran's authorization should also be 
requested in order to obtain any pertinent 
records from the employer for whom he 
worked when he sustained his occupational 
injury, and all appropriate steps should 
be taken to obtain these records.

3.  Contact SSA and request any relevant 
records from that agency that pertain to 
any claim for benefits filed by the 
Veteran, to include copies of any 
examinations arranged by that agency, and 
any decisions rendered with respect to the 
Veteran.

4.  After the development requested above 
has been completed, and after any other 
development deemed appropriate in response 
to any evidence that is added to the 
record, again review the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


